Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Stefanidis (Reactivity of Valganciclovir in Aqueous Solution, Drug Development and Industrial Pharmacy, 31, p.879, 2005) fails to make obvious a method of treating a subject infected with herpes simplex virus or cytomegalovirus comprising administering to a patient, in need thereof, a therapeutically effective amount of a liquid pharmaceutical dosage form for oral administration comprising Valganciclovir Hydrochloride 55.15 mg; Purified Water 0.91 mL; Fumaric acid 2.00 mg; Povidone K30 2.00 mg; Sodium Benzoate 1.00 mg; Mannitol 57.80 mg; and, Strawberry Flavor 1.80 mg, and Fumaric Acid (non-hydroscopic organic acid) is present in an amount sufficient to stabilize Valganciclovir Hydrochloride, as claimed in the Claim Set filed 4/13/2021. Further, Kulkarni (USP 6242496), Kramer (WO2007022956) and Sharma (WO 2005021549), as a whole, do not cure the deficiencies of Stefanidis. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THURMAN WHEELER/Examiner, Art Unit 1619 

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626